UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-4228


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HARVEY HOOD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:08-cr-00163-1)


Submitted:   September 15, 2015            Decided:   October 2, 2015


Before MOTZ, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne,
Research & Writing Specialist, Lex A. Coleman, Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant.    R.
Booth Goodwin II, United States Attorney, Eric P. Bacaj,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In 2009, Harvey Hood, Jr., was convicted of possessing a

stolen firearm, in violation of 18 U.S.C. §§ 922(j), 924(a)(2)

(2012),    and   was    sentenced   to    27    months’    imprisonment,        to   be

followed by a 3-year term of supervised release.                          The district

court found that, after Hood’s release from imprisonment, he

violated the terms of his supervised release by committing the

state crime of robbery and using controlled substances.                              The

district court revoked Hood’s supervised release and sentenced

him to 24 months’ imprisonment.               On appeal, Hood argues that the

district    court      abused   its      discretion       in   finding       that    he

committed     the   robbery     offense        by   making     clearly       erroneous

factual findings. *      We affirm.

     To revoke supervised release, a district court need only

find a violation of a condition of release by a preponderance of

the evidence.          18 U.S.C. § 3583(e)(3) (2012).                 “We review a

district    court’s      ultimate     decision      to   revoke       a    defendant’s

supervised release for abuse of discretion.”                    United States v.

Padgett, 788 F.3d 370, 373 (4th Cir. 2015).                    A district court’s

factual findings are reviewed for clear error.                  Id.




     * Hood admitted to the controlled substances violation and
does not contest this violation on appeal.



                                          2
      “A factual finding is clearly erroneous when we are ‘left

with the definite and firm conviction that a mistake has been

committed.’”      United States v. Stevenson, 396 F.3d 538, 542 (4th

Cir. 2005) (quoting Anderson v. Bessemer City, 470 U.S. 564, 573

(1985)).        “Witness credibility is quintessentially a judgment

call and virtually unassailable on appeal.”                          United States v.

Cates, 613 F.3d 856, 858 (8th Cir. 2010) (quoting United States

v.    Bolden,    596 F.3d 976,    982      (8th.     Cir.      2010))     (internal

quotation marks omitted).              We may, however, find clear error

where “[d]ocuments or objective evidence . . . contradict the

witness’    story;       or    the     story      itself       [is]    so     internally

inconsistent      or    implausible       on     its    face    that     a    reasonable

factfinder would not credit it.”                  Anderson v. City of Bessemer

City, 470 U.S. 564, 575 (1985).

      We have reviewed the record and conclude that the district

court did not clearly err in relying on the testimony of the

victim to establish that Hood committed the state offense of

robbery, and in so doing, finding that Hood violated a term of

his   supervised       release.      While       the   victim     gave       inconsistent

statements to the police, they were not so inconsistent as to

render     the     district       court’s        reliance       on     her      testimony

unreasonable.          The     pictures     of    the    victim’s        injuries    are

consistent with her account of the attack.                      Additionally, while

the victim did not inform the police she was planning on selling

                                           3
Hood heroin before the robbery, she did admit to using heroin,

thus subjecting her to possible punitive sanctions based on her

report to the police.         Thus, we conclude the district court did

not abuse its discretion in revoking Hood’s supervised release.

     Accordingly, we affirm the district court’s order revoking

supervised release.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       4